374 U.S. 106
83 S.Ct. 1689
10 L.Ed.2d 1027
Donald Allen BENTLEY, Jr.v.ALASKA.
No. 647, Misc.
Supreme Court of the United States
June 10, 1963

Donald Allen Bentley, Jr., pro se.
George N. Hayes, Atty. Gen. of Alaska, and John K. Brubaker, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Alaska.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Alaska for reconsideration in light of Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811; Lane v. Brown, 372 U.S. 477, 83 S.Ct. 768, 9 L.Ed.2d 892, and Draper et al. v. Washington et al., 372 U.S. 487, 83 S.Ct. 774, 9 L.Ed.2d 899.